          Case 1:18-cv-02929-RBW Document 20 Filed 05/21/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 CAROL A. LEWIS, et al.,                           )
                                                   )
                 Plaintiffs,                       )
                                                   )
         v.                                        )
                                                   )    Civil Action No. 18-2929 (RBW)
 ALEX AZAR, in his official capacity as            )
 Secretary of the United States Department         )
                                                   )
 of Health and Human Services,
                                                   )
                                                   )
                  Defendant.
                                                   )

                                                ORDER

        The plaintiffs, Carol A. Lewis and Douglas B. Sargent, bring this putative class action

against the defendant, Alex Azar, in his official capacity as Secretary of the United States

Department of Health and Human Services, seeking review of the defendant’s decisions denying

their Medicare “claims for coverage of [continuous glucose monitor] equipment or supplies.”

Class Action Complaint ¶ 127. On March 7, 2019, the plaintiffs filed the Plaintiffs’ Motion to

Extend Time to File Class Certification Motion (“Pls.’ Mot.”), which seeks “an extension of

the[ir] deadline to file a class certification motion . . . until [sixty] days after the Case

Management Conference is held in this case.” Pls.’ Mot. at 1. On April 25, 2019, the defendant

filed a response to the plaintiffs’ motion, representing that he “does not oppose [the] plaintiffs’

motion . . . , although he reserves the right to object to discovery in this record-review case.”

Response to Plaintiffs’ Motion for Extension of Time to File Class Certification Motion at 1.

However, on May 9, 2019, the parties filed a Joint Statement Pursuant to General Order for Civil

Cases (“Jt. Stmt.”), which indicates that, despite their agreement that extending the time for the

plaintiffs to file their class certification motion is appropriate, they do not agree on how this case
         Case 1:18-cv-02929-RBW Document 20 Filed 05/21/19 Page 2 of 2



should proceed otherwise. Specifically, the plaintiffs propose that the Court permit them to

conduct discovery on class certification issues before requiring them to file their class

certification motion and that it adjudicate the merits of their individual claims while class

certification discovery is ongoing. See Jt. Stmt. at 1–2. By contrast, the defendant “has not yet

taken a position on whether class certification discovery is appropriate in this case,” but asserts

that even if discovery is appropriate, the merits of the plaintiffs’ claims should not be adjudicated

until “after [the] [p]laintiffs’ motion for class certification is resolved.” Id. at 4. Additionally,

while the plaintiffs assert that “no [c]ase [m]anagement [c]onference [is] necessary,” id. at 3, the

defendant proposes “that, after he responds to the [plaintiffs’ Class Action] Complaint, the Court

order a scheduling conference in this case,” id. at 4. Although the plaintiffs are correct that a

conference pursuant to Federal Rule of Civil Procedure 26(f) is typically not required in cases

involving review of an administrative record such as this one, see LcvR 16.3(b)(1), given the

parties’ disagreement regarding how this matter should proceed and the potential need for

discovery on class certification issues, the Court agrees with the defendant that a scheduling

conference is necessary and that the appropriate time to hold such a conference is after the

defendant files his answer to the plaintiffs’ Class Action Complaint on May 30, 2019. See Min.

Order (Apr. 30, 2019). Accordingly, it is hereby

        ORDERED that the parties shall appear for a scheduling conference on Wednesday,

June 12, 2019, at 11:00 a.m.

        SO ORDERED this 21st day of May, 2019.

                                                                REGGIE B. WALTON
                                                                United States District Judge




                                                   2
